 1 Jahan C. Sagafi (Cal. Bar No. 224887)              Jamie D. Wells (SBN 290827)
     Rachel Dempsey (Cal. Bar No. 310424)             McGuireWoods LLP
 2 OUTTEN & GOLDEN LLP                                Two Embarcadero Center, Suite 1300
     One California Street, 12th Floor                San Francisco, CA 94111-3821
 3 San Francisco, CA 94111                            Telephone: (415) 844-9944
 4 Telephone: (415) 638-8800                          Facsimile: (415) 844-9922
   Facsimile: (415) 638-8810
 5 jsagafi@outtengolden.com                           K. Issac deVyver (pro hac vice)
   rdempsey@outtengolden.com                          Karla Johnson (pro hac vice)
 6                                                    McGuireWoods LLP
     Ossai Miazad (pro hac vice)                      Tower Two-Sixty
 7 Michael N. Litrownik (pro hac vice)                260 Forbes Avenue, Suite 1800
 8 685 Third Avenue, 25th Floor                       Pittsburgh, PA 15222
   New York, NY 10017                                 Telephone: (412) 667-6000
 9 Telephone: (212) 245-1000                          Facsimile: (412) 667-6050
   Facsimile: (646) 509-2060
10 om@outtengolden.com
   mlitrownik@outtengolden.com
11
12 Attorneys for Plaintiff and the Proposed Classes    Attorneys for Wells Fargo Bank, N.A.

13
                                    UNITED STATES DISTRICT COURT
14                                NORTHERN DISTRICT OF CALIFORNIA

15
16 EDUARDO PEÑA, individually and on behalf           CASE NO: 3:19-cv-04065-MMC-TSH
     of all others similarly situated,
17                                                    JOINT STIPULATION AND [PROPOSED]
                     Plaintiff,                       ORDER TO STAY CASE PENDING
18                                                    DOCUMENTATION OF RESOLUTION

19 vs.
20 WELLS FARGO BANK, N.A.,
21                   Defendant.
22
23
24
25
26
27
28
         JOINT STIPULATION AND [PROPOSED] ORDER TO STAY CASE PENDING DOCUMENTATION OF
                                           RESOLUTION
 1          Pursuant to Northern District of California Civil Local Rules 7-11 and 7-12 and the

 2 Court’s Standing Order, Plaintiff Eduardo Peña (“Plaintiff”) and Defendant Wells Fargo Bank,
 3 N.A. (“Wells Fargo”), by and through their respective attorneys, hereby stipulate as follows:
 4                                             RECITALS

 5          WHEREAS, Plaintiff brought this class action lawsuit alleging Wells Fargo engaged in

 6 lending discrimination in violation of 42 U.S.C. § 1981 (“Section 1981”) and violations of the
 7 Equal Credit Opportunity Act, 15 U.S.C. § 1691, et, seq (“ECOA”) and the Fair Credit Reporting
 8 Act, 15 U.S.C. § 1681, et seq. (“FCRA”) relating to direct auto lending;
 9          WHEREAS, on January 30, 2020 the Court entered an order approving the Parties’ Joint

10 Stipulation to Continue the Initial Case Management Conference to March 27, 2020 with Joint
11 Case Management Statements to be filed no later than March 20, 2020 (ECF No. 79);
12          WHEREAS, the Court has not yet set a briefing schedule, a trial date, or any associated

13 final pretrial deadlines;
14          WHEREAS, on January 29, 2020, the Parties participated in a productive mediation;

15          WHEREAS, on February 7, 2020 the Court entered an Order approving the Parties’ Joint

16 Stipulation to Stay the Case Pending Further Discussions of Resolution, staying the case up to and
17 including March 8, 2020 (ECF No. 82);
18          WHEREAS, under the Court’s February 7, 2020 Order, all pending deadlines and

19 scheduled hearings are held in abeyance;
20          WHEREAS, on March 4, 2020, the Parties reached a resolution in principle and signed a

21 Settlement Term Sheet;
22          WHEREAS, on March 6, 2020, the Parties requested that the Court stay the case up to and

23 including May 5, 2020, to document the final resolution of this matter and for Plaintiff to file his
24 Motion for Preliminary Approval;
25          WHEREAS, on March 9, 2020, the Court approved the Parties’ request and stayed the case

26 through May 5, 2020 (ECF No. 82);
27          WHEREAS, the Parties have been working diligently to negotiate the settlement

28 agreement in this case, including resolution of several complex issues, but now believe they need
      JOINT STIPULATION AND [PROPOSED] ORDER TO STAY CASE PENDING FURTHER DISCUSSIONS OF
                                          RESOLUTION
 1 an additional three weeks, to May 26, 2020, to document the final resolution of this matter and for
 2 Plaintiff to file his Motion for Preliminary Approval;
 3          WHEREAS, the Parties assert that there is good cause for the Court to further stay the case

 4 because a stay will allow the Parties to commit their time and resources fully toward finalizing and
 5 memorializing the resolution of this case and will allow Plaintiff time to prepare a Motion for
 6 Preliminary Approval;
 7          WHEREAS, the Court entering a stay will not prejudice any party, as all Parties are

 8 stipulating to the proposed stay;
 9          WHEREAS, the Court entering a stay will not unduly delay the case or require the Court to

10 continue the trial, or any associated final pretrial deadlines, as those deadlines have not been
11 entered by the Court;
12          NOW THEREFORE, undersigned counsel for the Parties, having met and conferred and

13 good cause appearing, hereby stipulate and agree to stay the case up to and including May 26,
14 2020 for purposes of negotiating and documenting final resolution of this matter, and the Parties
15 further agree that Plaintiff will file his Motion for Preliminary Approval by May 26, 2020.
16          IT IS HEREBY STIPULATED.
17
18
     DATED: May 1, 2020                           Respectfully submitted,
19
                                             By: /s/ K. Issac deVyver
20                                               MCGUIREWOODS LLP
21
                                                  Jamie D. Wells SBN #290827
22                                                Two Embarcadero Center
                                                  Suite1300
23                                                San Francisco, CA 94111-3821
                                                  Telephone: (415) 844-9944
24                                                Facsimile: (415)844-9922
25
                                                  K. Issac deVyver
26                                                Karla Johnson
                                                  260 Forbes Avenue, Suite 1800
27                                                Pittsburgh, PA 15222
28                                                Telephone: (412) 667-6000

      JOINT STIPULATION AND [PROPOSED] ORDER TO STAY CASE PENDING FURTHER DISCUSSIONS OF
                                          RESOLUTION
 1                                        Facsimile: (412) 667-6050
                                          Attorneys for Defendant Wells Fargo Bank, N.A.
 2
 3
                                     By: /s/ Ossai Miazad
 4                                       OUTTEN & GOLDEN LLP
 5                                       Ossai Miazad*
                                         Michael N. Litrownik*
 6                                       685 Third Avenue, 25th Floor
                                         New York, NY 10017
 7                                       Telephone: (212) 245-1000
                                         Facsimile: (646) 509-2060
 8                                       om@outtengolden.com
 9                                       mlitrownik@outtengolden.com

10                                        Jahan C. Sagafi (Cal. Bar No. 224887)
                                          Rachel Dempsey (Cal. Bar No. 310424)
11                                        One California Street, 12th Floor
12                                        San Francisco, CA 94111
                                          Telephone: (415) 638-8800
13                                        Facsimile: (415) 638-8810
                                          jsagafi@outtengolden.com
14                                        rdempsey@outtengolden.com
15                                        JUSTICE CATALYST LAW
16                                        Benjamin D. Elga*
                                          81 Prospect Street, 7th Floor
17                                        Brooklyn, NY 11201
                                          Telephone: (518) 732-6703
18                                        belga@justicecatalyst.org
19
                                          Brian James Shearer*
20                                        Craig L. Briskin*
                                          718 7th Street NW
21                                        Washington, DC 20001
                                          Telephone: (518) 732-6703
22                                        brianshearer@justicecatalyst.org
23                                        cbriskin@justicecatalyst.org

24                                        *admitted pro hac vice

25                                        Attorneys for Plaintiffs and the proposed Class
26
27
28
     JOINT STIPULATION AND [PROPOSED] ORDER TO STAY CASE PENDING FURTHER DISCUSSIONS OF
                                         RESOLUTION
 1                                           ATTESTATION

 2          Pursuant to Civil Local Rule 5-1(i)(3), I attest that I am the ECF user whose user ID and

 3 password are being used in the electronic filing of this document, and further attest that I have
 4 obtained the concurrence in the filing of the document from the other signatory.
 5
 6                                                          /s/ Ossai Miazad
                                                               Ossai Miazad
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     JOINT STIPULATION AND [PROPOSED] ORDER TO STAY CASE PENDING FURTHER DISCUSSIONS OF
                                         RESOLUTION
                                    ORDER STAYING
 1                           [PROPOSED] ORDER TO STAY CASE
                         PENDING DOCUMENTATION OF RESOLUTION
 2
            Having considered the parties’ Joint Stipulation to stay the case pending further
 3
     documentation of resolution, IT IS HEREBY ORDERED that the case is stayed for a period of
 4
     time up to and including May 26, 2020, for purposes of negotiating and documenting final
 5
     resolution of this matter and to allow Plaintiff to prepare and file a Motion for Preliminary
 6
     Approval, with all other deadlines and hearings removed from the calendar.
 7
 8          PURSUANT TO STIPULATION, IT IS SO ORDERED.

 9 Dated this ____
              5th day of May, 2020.
10                                                      _______________________________
                                                        _ __________________
                                                        __                  ________________
                                                                            __
                                                        MAXINE
                                                        MAAXI  N M. CHESNEY
                                                            XINE
11
                                                        United
                                                        U it d States District
                                                                St t Di  t i t JJudge
                                                                                  d
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      JOINT STIPULATION AND [PROPOSED] ORDER TO STAY CASE PENDING FURTHER DISCUSSIONS OF
                                          RESOLUTION
